MEMORANDUM **
Jerry O’Neil and others appeal pro se from the district court’s judgment dismissing their action challenging a judgment of the Montana Supreme Court affirming a state court determination that O’Neil has engaged in the unauthorized practice of law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that the Rooker-Feldman doctrine barred the action as to the claims made by plaintiff O’Neil because it constitutes a “de *165facto appeal” of a state court decision, and raises additional claims that are “inextricably intertwined” with the prior state court decision. Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir.2008) (a federal action is barred if adjudication of the federal claims would undermine the state ruling or require the district court to review the application of state laws or procedural rules).
The district court properly concluded that the remaining plaintiffs failed to state a claim. See Long v. County of Los Ange-les, 442 F.3d 1178, 1185 (9th Cir.2006) (to state a claim under section 1983, a plaintiff must allege that a right secured by the Constitution or laws of the United States was violated).
Appellants’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.